DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-169064, filed on 09/18/2019 was received with the present application.

Claim Objections

Claims 3-4 are objected to because of the following informalities that requires appropriate corrections:
In claim 3, line 3-4, the limitation “an end face that makes sliding contact with the chain-running surface of each chain plate having the lubrication region” should read “an end face of each chain plate that makes sliding contact with the chain-running surface”.
In claim 4, line 4-5, the limitation “a side face that makes sliding contact with the wall surface of each chain plate having the lubrication region” should read “a side face of each chain plate that makes sliding contact with the wall surface”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Utaki (U.S.PGPUB 2015/0204437A1), in view of Grunecker (German Patent Application DE202012007568U1).

In regards to claim 1, Utaki teach (Figures 1-6) a chain drive system (timing system illustrated in figure 1) comprising: a chain (chain ‘CH’) including a plurality of chain plates (link plates ‘L’); a plurality of sprockets (sprockets S1, S2, and S3) on which the chain (chain ‘CH’) is wound; a guide (chain guide 100, which consist of the metal base member 110 and the guide shoe 120) slidably guiding the chain (chain ‘CH’) in presence of lubricating oil (oil present within the indentations 123 formed in the guide grooves 122 on the shoe surface 121); and the guide (chain guide 100) including a separately formed guide shoe (guide shoe 120) that has a chain-running surface (shoe surface 121) (see also paragraphs 0034-0046). Yet, Utaki fail to explicitly disclose, at least one of the plurality of chain plates (link plates ‘L’) having a lubricant region for retaining a solid lubricant in particulate form.
Whereas, Grunecker teach (Figures 1-2) a chain (sleeve chain 2) including a plurality of chain plates (outer link plates 5 and inner link plates 7); a guide (tensioning/ guide rail 1) slidably guiding the chain (sleeve chain 2); the guide (tensioning/ guide rail 1) including a chain-running surface (upper surface of the base 3) and guide walls (side walls 4); and at least one of the plurality of chain plates (outer link plates 5) having a lubricant region (anti-friction coating 6) retaining a solid lubricant (dry lubricant in the anti-friction coating 6, which is a bonded coating containing MoS2, graphite and/or PTFE as described in paragraphs 0032-0035 of the translated DE202012007568U1 provided with this office action) in particulate form (paragraphs 0034-0035 in the translated DE202012007568U1 provided with this office action disclose, the dry lubricant forming the anti-friction coating 6 being a bonded coating containing MoS2, graphite, and/or PTFE; where said dry lubricant bonded coating can be applied to the outer link plates 5 of the sleeve chain 2 via spaying; therefore, it is conceivable that the materials used to produce said dry lubricant bonded coating excited in a particulate form prior to the being mixed together and turned into a sprayable form); wherein, the lubricant region (anti-friction coating 6) is designed to effectively reduce the contact friction between the chain (sleeve chain 2) and the guide walls (side walls 4) of the guide (tensioning/ guide rail 1) (see also paragraphs 0030-0036 in the translated DE202012007568U1 provided with this office action).
Accordingly, using the suggestions in Grunecker reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the side face/ outer surface of each outer chain plate forming the chain in Utaki’s chain drive system with a lubricant region that contains a solid lubricant. Such a modification will considerably reduce the amount of friction that is produced between the outer chain plates of the chain and the guide walls of the guide in the chain drive system when said outer chain plates contacts and runs along the said guide walls; thereby limiting undesirable friction loss (which will increase the drag on the chain) that occurs as the chain moves along the guide, while also limiting any damage (i.e. wear/ tear and abrasions) induced on the guide walls of the guide and/ or the outer chain plates of the chain; which will undoubtedly improve overall performance and the lifespan of the chain, the guide, and/ or the chain drive system.

In regards to claim 2, Utaki in view of Grunecker teach all intervening limitations as shown above. Grunecker further teach (paragraphs 0032-0035 in the translated DE202012007568U1 provided with this office action), the lubricant region (anti-friction coating 6) being formed by adhering thereto the solid lubricant (dry lubricant in the anti-friction coating 6, which is a bonded coating containing MoS2, graphite, and/or PTFE) that is in particulate form (paragraphs 0034-0035 in the translated DE202012007568U1 provided with this office action disclose, the dry lubricant forming the anti-friction coating 6 being a bonded coating containing MoS2, graphite, and/or PTFE; where said dry lubricant bonded coating can be applied to the outer link plates 5 of the sleeve chain 2 via spaying; therefore, it is conceivable that the materials used to produce said dry lubricant bonded coating excited in a particulate form prior to the being mixed together and turned into a sprayable form); and the solid lubricant (dry lubricant in the anti-friction coating 6, which is a bonded coating containing MoS2) being made of metal (paragraphs 0034 in the translated DE202012007568U1 provided with this office action disclose, the dry lubricant forming the anti-friction coating 6 being a bonded coating that may contain MoS2; where MoS2 (molybdenum disulfide) is a known compound that is classified as a transition metal dichalcogenide) (see also the attached document tilted “Molybdenum Disulfide”).
Subsequently, when the outer chain plates of the chain in Utaki’s chain drive system is provided with the lubricant region suggested by Grunecker as detailed above in the claim 1 rejection statement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, that the lubricant region on said modified chain is formed by a solid lubricant that is at least partially made of a metal material. Configuring the outer surface of each outer chain plate in the chain with such a lubricant region is beneficial for the same reasons set forth in the claim 1 rejection statement above.

15.	In regards to claim 3, Utaki in view of Grunecker teach all intervening limitations as shown above. Where, Grunecker propose (Figures 1-2 and paragraphs 0030-0036 in the translated DE202012007568U1 provided with this office action) providing at least some of the plurality of chain plates (outer link plates 5) that forms a chain (sleeve chain 2) with a lubricant region (anti-friction coating 6). Yet, Grunecker failed to teach, the lubricant region (anti-friction coating 6) being provided to the end face of each of the plurality of chain plate (lower surfaces of each outer link plates 5 and the inner link plates 7 that face the base 3) that makes sliding contact with the chain-running surface (upper surface of the base 3) of a guide (tensioning/ guide rail 1). On the contrary, the lubricant region (anti-friction coating 6) in Grunecker is provided on the side face of some of the plurality of chain plates (outer surface of each outer link plates 5 that face the side walls 4).
Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to also provide the end face of each chain plate in the modified chain taught by Utaki in view of Grunecker with a lubricant region (which contains solid lubricant) that is similar to the lubricant region on the side face of the outer chain plates in said chain. Since the end faces of the chain plates forming the chain in Utaki’s chain drive system are constantly in contact with and travel over the chain-running surface on the guide shoe of the guide in said chain drive system, it would have been a trial solution for one of ordinary skill in the art to provide end face of each said chain plates with a lubricant region so as to further reduce the friction generated between the end face of the chain plates and the chain-running surface of the guide shoe during the operational period of the chain drive system. Thereby, facilitating low drag movement/ travel of the chain along the guide shoe of the guide, while also decreasing the damage (i.e. wear/ tear and abrasions) induced on both the guide shoe of the guide and on the chain plates of the chain; which will improve overall performance and the lifespan of the chain, the guide, and/ or the chain drive system. 

In regards to claims 4-6, Utaki in view of Grunecker teach all intervening limitations as shown above. Utaki further teach (Figures 1-6), the guide shoe (guide shoe 120) having a wall surface (inner surfaces of the guide sections 126 and inner surfaces on the outer walls of the guide grooves 122, as indicated in the modified figure 6 below) configured to contact some of the plurality of chain plates (outer link plates ‘L’) in a width direction (shoe width direction/ direction perpendicular to the chain running direction ‘D’); the wall surface (inner surfaces of the guide sections 126 and inner surfaces on the outer walls of the guide grooves 122) including a surface on the chain-running surface side of a guide wall (inner surfaces of the guide sections 126 that faces the shoe surface 121) that is provided at an end portion in the width direction (shoe width direction/ direction perpendicular to the chain running direction ‘D’) of the chain-running surface (shoe surface 121), and both side faces of a groove (inner surfaces on the outer walls of the guide grooves 122 that faces the outer surfaces of the outer link plates ‘L’) that is formed in the chain-running surface (shoe surface 121). Yet, Utaki alone fail to disclose, a lubricant region provided to a side face of each chain plate (outer surface of each outer link plates ‘L’) that makes sliding contact with the wall surface (inner surfaces of the guide sections 126 and inner surfaces on the outer walls of the guide grooves 122).
However, detailed above in the claimed 1 rejection statement, Grunecker does teach (Figures 1-2) a chain (sleeve chain 2) including a plurality of chain plates (outer link plates 5 and inner link plates 7); some of the plurality of chain plates (outer link plates 5) having a lubricant region (anti-friction coating 6) that is provided to side face of the chain plates (outer surface of each outer link plates 5) that makes sliding contact with the wall surface (side walls 4) of a guide (tensioning/ guide rail 1); and the lubricant region (anti-friction coating 6) effectively reducing the contact friction between the chain (sleeve chain 2) and the wall surface (side walls 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the side face (i.e. outer surface) of each outer chain plate forming the chain in Utaki’s chain drive system with a lubricant region suggested by Grunecker; where said lubricant region on the side face of each outer chain plate is capable of effectively reducing the friction caused damage (i.e. wear/ tear and abrasions) induced on the outer chain plates of the chain and on the wall surfaces of the guide that contacts said outer chain plates. Furthermore, configuring the side face of each outer chain plate in the chain with a lubricant region is advantageous in reducing the drag applied to the chain as it contacts and runs along the wall surface of the guide. 

    PNG
    media_image1.png
    489
    655
    media_image1.png
    Greyscale


Response to Arguments

With respective to applicant's arguments in pages 4-5 in the remarks filed on 03/15/2022, in regards 35 U.S.C. 112(b) rejections of claims 1-6, all have been fully considered and are persuasive. Therefore, said 35 U.S.C. 112(b) has been withdrawn. 

With respective to applicant's arguments in pages 5-6 in the remarks filed on 03/15/2022, in regards 35 U.S.C. 103 rejection of claim 1 under Utaki in view of Grunecker, all been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that, Utaki and Grunecker, both fail to teach or suggest, a lubricant region retaining solid lubricant in particulate form being provided to at least one of the plurality of chain plates, as recited within claim 1 limitations. Applicant specifically argues that the lubricant region on the at least one of the chain plates in Grunecker’s chain does not retain a solid lubricant in particulate form since Grunecker fail to explicitly disclose the solid lubricant on the lubricant region being capable of coming off and lubricating the guide shoe of the guide when the chain slides/ travels along the guide shoe so as to create a tribofilm effect between said chain plates and said guide shoe; in fact, it’s the applicant’s assertion that the anti-friction coating (which is formed by a dry lubricant, such as a bonded coating containing MoS2, graphite, and/or PTFE, that is applied to the outer link plates chain via spaying or by immersing/ dipping said chain in the bonded coating) provided on some of the chain plates in the chain taught by Grunecker does not include a solid lubricant that is in particulate form as described by the applicant. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the dry lubricant retained in the lubricant region being in particulate from such that, said solid lubricant can come off the lubricant region little by little to lubricate the guide shoe of the guide so that a tribofilm effect can be obtained between the chain plates and the guide shoe) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In other words, claim 1 does not explicitly describe the particular properties and/ or characteristics of the solid lubricant retained in the lubricant region that appears to be the bases of applicant’s traversal. On the contrary, claim 1 simply states that the lubricant region provided to at least one of the plurality of chain plates having solid lubricant. Furthermore, examiner also emphasis that neither the claims nor the specification, define what constitute/ intended meaning of the term “particulate form”. Thus, the solid lubricant (dry lubricant, which is a bonded coating containing MoS2, graphite and/or PTFE as described in paragraphs 0032-0035 of the translated DE202012007568U1 provided with this office action) in the lubricant region (anti-friction coating 6) that is applied to some of chain plates (outer link plates 5) of the chain (sleeve chain 2) proposed by Grunecker can be considered a solid lubricant that is in particulate form (since paragraphs 0034-0035 in the translated DE202012007568U1 disclose the dry lubricant forming the anti-friction coating 6 being a bonded coating that can be applied to the outer link plates 5 of the sleeve chain 2 via spaying, it is conceivable that the materials used to produce said dry lubricant bonded coating excited in a particulate form prior to being mixed together and turned into a sprayable form); especially because, said lubricant region (anti-friction coating 6) in Grunecker references, seemingly performs the same purpose/ function as the lubricant region in applicant’s claimed invention. Additionally, one of ordinary skill in the art would recognize, the solid lubricant (dry lubricant described in paragraphs 0032-0035) forming the lubricant region (anti-friction coating 6) taught by Grunecker would inherently breakoff/ come off the chain plates (outer link plates 5) overtime, due to the heat and/ or friction generated when the chain plates (outer link plates 5) makes frictional contact with the chain-running surface (upper surface of the base 3) and guide walls (side walls 4) of the guide (tensioning/ guide rail 1) as the chain (sleeve chain 2) slides/ travels along said guide (tensioning/ guide rail 1). Resultingly, it’s the examiner’s assertion that Utaki in view of Grunecker still render obvious a chain drive system according to currently presented claim 1 limitations.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571)272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654